Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                  DETAILED ACTION
This office action is in response to communication filed 4/29/22.


                                         Response to Amendment
                The examiner acknowledges the amendment of claims 16,10,15,18,23 and the cancellation of claims 2,11, and 19.

                             Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



     Claims 18,20-22 are rejected under 35 USC § 101 because the broadest reasonable interpretation of a claim drawn to a computer readable medium typically covers forms of non-transitory tangible media and transitory propagating signal per ser in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent (see MPEP 2111.01). When the broadest reasonable interpretation of a claim covers signal per se, the claim must be rejected under 35 U.S.C § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007).

       Regarding claims 18,20-22, the claims recites the limitation of the computer program product comprising at least one non-transitory computer readable medium and the specification describe the computer readable medium as a non-volatile media , this description of the computer readable medium can be interpreted as a signal. The examiner suggests amending the specification to indicate that the non-transitory computer readable medium does not include non-volatile media. 



	              Allowable Subject Matter

Claims 1, 3-10, 12-17, and 23-24 are allowed..

                              Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERNAL U BROWN whose telephone number is (571)272-3060. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571 272 3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERNAL U BROWN/Primary Examiner, Art Unit 2683